DETAILED ACTION
Claim(s) 31-58 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks and Arguments

Claim Rejections under 35 USC 103 
In the Final Rejection (Office Action) mailed December 28, 2020, the claims were rejected as follows:
Claim(s) 31, 32, 37, 38, 40, 41, 47, 48, 51, 52, 54, 55, 56, and 57, were rejected under 35 U.S.C. 103 as being unpatentable over Flinn (US 20130100832 A1) in view of Horneman (US 20110237231 A1) in view of Franchuk (US 20050180466 A1),
Claim(s) 33 and 34 were rejected under 35 U.S.C. 103 as being unpatentable over Flinn (US 20130100832 A1) in view of in view of Horneman (US 20110237231 A1) in view of Franchuk (US 20050180466 A1) in view of Aitken (US Patent No. 7,539,777),
Claim(s) 35 and 49 were rejected under 35 U.S.C. 103 as being unpatentable over Flinn (US 20130100832 A1) in view of in view of Horneman (US 20110237231 A1) in view of Franchuk (US 20050180466 A1)in view of Aitken (US Patent No. 7,539,777) and further in view of Yoshida (US 20150009798 A1),
(s) 36 and 50 were rejected under 35 U.S.C. 103 as being unpatentable over Flinn (US 20130100832 A1) in view of in view of Horneman (US 20110237231 A1) in view of Peng (US 20100240312 A1) in view of Franchuk (US 20050180466 A1),
Claim(s) 39 and 53, were rejected under 35 U.S.C. 103 as being unpatentable over Flinn (US 20130100832 A1) in view of in view of Horneman (US 20110237231 A1) in view of  Bin Sediq (US 20160095075 A1) in view of Franchuk (US 20050180466 A1),
Claim(s) 43, 45, and 58, were rejected under 35 U.S.C. 103 as being unpatentable over Flinn (US 20130100832 A1) in view of in view of Horneman (US 20110237231 A1) in view of Franchuk (US 20050180466 A1) in view of Buxfor (US 4539679 A).

Claims 31-42, 47-57
Applicants argue that the prior art of record fails to render obvious claims 31-42 and 47-57. Applicants cite independent claim 31 and in particular a limitation for “transmitting the modified synchronization packet to the wireless terminal to be forwarded to the slave clock upon detecting by the wireless terminal if the modified synchronization packet is to be forwarded”. Applicants’ arguments have been considered but are moot in view of new grounds of rejection necessitated by amendments to the claims. 

Claim 43, 45 and 48,
Applicants argue that the prior art of record fails to render obvious claims 43, 45, and 48, because the prior art of record fails to teach in claim 43 a feature for "the wireless terminal...forwarding the modified synchronization packet to the slave clock if the wireless 
This is incorrect as the Office Action on Page 16, cites, Bux Col. 4, Lines 18-26  as disclosing determining whether or not a synchronization packet should be forwarded based upon whether or not the packet is a retransmission, and dropping the synchronization packet when it is determined that the synchronization packet is a retransmission.  See [Office Action, Page 16] 

"Despites these differences similar features have been seen in other prior art involving synchronization. Bux for example discloses in [Col. 4, Line(s) 18-26] where it is determined if a synchronization packet should be forwarded based on determining on whether or not the synchronization packet, synch information frame, is a retransmission, circulated twice, and in the case where it is determined that the synchronization packet is a retransmission, it is discarded, otherwise it is forwarded."

In other words, Bux is introduced specifically to teach and provide motivation for the idea of determining whether a packet should be forwarded, the determination being dependent upon whether the packet is a retransmission, where in the case the packet is not a retransmission it is forwarded, and otherwise the packet is discarded. The motivation for performing the determination, being to optimize communication by discarding unnecessary (i.e. duplicate, repeat, redundant) transmission/re-transmissions.

Finally with regards to claim 43, Applicants argue that “[Remarks, 1/12/2021, Page 15] Franchuck merely discloses slave devices being synchronized to master devices, but fails to disclose mobile terminals, let alone mobile terminals adapted to determine if the modified synchronization is to be forwarded and forward the modified synchronization packet to the slave clock if it is determined..". This argument is moot in light of the amendments made to the claim 43.

Claims 37 and 51
Applicants argue that the prior art of record fails to render obvious the features of claim 37. Specifically, Applicants in [Remarks, 1/12/2021, Page 16] argue that "Regarding Claim 37, the Office Action at Page 7 cites [0056] as allegedly disclosing, wherein the first delay time further accounts for a processing delay within the base station". In response to this argument it is noted that this is incorrect as the Office Action on Page 7, cites Flinn [Par. 56]  as disclosing wherein the first delay time further accounts for a processing delay within the first device, with the residence time of Flinn being indicated as being equivalent to a processing delay within a first device.

[Office Action, Page 7]
“In regards to claim(s) 37 and 51, Flinn discloses the method of claim 31, wherein the first delay time further accounts for a processing delay within the first device (See where in [Par. 56] where processing delay, residence time, within a first device, transparent clock is calculated).”

Applicants further argue on  [Remarks, 1/12/2021, Page 16] that "Applicant submits that Flinn provides no disclosure of a processing time delay. From Flinn's disclosure a person skilled in the art would be able to arrive at a departure time and an arrival time of synchronization packet and correcting a delay, but would have no information on processing delay at the base station"


In response to this argument it is noted that in the Office Action on Page 7, that the residence time disclosed on [Flinn, Par. 56] was analogous to the claimed processing delay, the residence time being an amount of time/delay from the time a packet is received by a device until the time the packet is transmitted.It was further indicated that the difference between the residence time of Flinn, and the claimed processing delay was that the in Flinn the residence time/processing delay accounted for a processing delay of a device in general and not specifically a base station device.See [Final Rejection, 12/08/2020, Page 7]

 "Flinn differs from the method of claim 37, in that Flinn is silent on wherein the first device comprises a base station..."

Thus, Horneman was introduced to provide motivation and rationale to modify Flinn such that the first device comprised a base station, where the combined teachings of Flinn and Horneman provide a benefit of a synchronized cellular communication system.  See [Final Rejection, 12/08/2020, Page 7]

"Flinn differs from the method of claim 37, in that Flinn is silent on wherein the first device comprises a base station. Despite these differences the combined teachings of Flinn in view of Horneman are believed to arrive at the feature wherein the first device comprises a base station, for the same reasons provided in claim 31, to arrive at the synchronization method comprising a cellular communication system with communication occurring between base station and a wireless terminal"

Thus the argument that "Applicant submits that Flinn provides no disclosure of a processing time delay. From Flinn's disclosure a person skilled in the art would be able to arrive at a departure time and an arrival time of synchronization packet and correcting a delay, but would have no information on processing delay at the base station", is not persuasive as the combined teachings of Flinn in view of Horneman were indicated as suggesting said feature and not Flinn alone. Applicants are reminded that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Where a rejection of a claim is based on two or more references, a reply that is limited to what a subset of the applied references teaches or fails to teach, or that fails to address the combined teaching of the applied references may be considered to be an argument that attacks the reference(s) individually. Where an applicant’s reply establishes that each of the applied references fails to teach a limitation and addresses the combined teachings and/or suggestions of the applied prior art, the reply as a whole does not attack the references individually as the phrase is used in Keller and reliance on Keller would not be appropriate. This is because "[T]he test for obviousness is what the combined teachings of the references would have suggested to [a PHOSITA]." In re Mouttet, 686 F.3d 1322, 1333, 103 USPQ2d 1219, 1226 (Fed. Cir. 2012).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 31-42 and 47-57 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. For example referring to independent claim 31, which has been amended to include the limitation 

“….transmitting the modified synchronization packet to the wireless terminal to be forwarded to the slave clock upon detecting by the wireless terminal if the modified synchornization packet is to be forwarded”

It is noted that while there is support for forwarding the packet by the wireless terminal (...to the slave clock) upon detecting by the wireless terminal if the modified synchronization packet is to be forwarded. There is not support in the specification as filed for transmitting the modified synchronization packet to the wireless terminal to be forwarded to the slave upon detecting by the wireless terminal if the modified synchronization packet is to be forwarded. 


Allowable Subject Matter
Claim(s) 42, 44, and 46 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 31, 32, 37, 38, 40, 41, 47, 48, 51, 52, 54, 55, 56, and 57, is/are rejected under 35 U.S.C. 103 as being unpatentable over Flinn (US 20130100832 A1) in view of Bedlin (US 2018/0288683).

 	In regards to claim(s) 31, 47, 56, and 57, Flinn discloses a method of performing a synchronization communication between a master clock and a slave clock (See [Fig. 3] which discloses a communication system between a master clock, master clock 31, and a slave clock, slave clock 32.  In the communication system described in [Fig. 3] shows a synchronization process performed as described in [Par. 53 – Par. 65]), wherein the communication involves a network comprising an access node and a terminating device, the method comprising at the access node: receiving from the master clock a synchronization packet comprising a time information relative to the master clock (See where in [Par. 54] a first device, transparent clock, receives a synchronization packet comprising time information relative to the master clock, timestamp t1); obtaining a first delay time accounting for an actual scheduling delay with respect to the terminating device (See where in [Par. 56] a first delay time for an actual scheduling delay with respect to the terminating device is acquired, ΔtIE); generating a modified synchronization packet by updating the time information to take into account the first delay time (See where a modified synchronization packet is generated taking into account the first delay time in [Par. 58] synchronization packet with the updated correction); and transmitting the modified synchronization packet to the terminating device to be forwarded to the slave clock (See where in [Par. 58] where the synchronization packet is sent to the slave clock).
	The synchronization feature of Flinn differs from the synchronization feature of claim 31, in that in Flinn is silent on wherein the method of claim 31 is performed by a base station and wherein the modified synchronization packet is transmitted to a user equipment to be forwarded to the slave device. In other words, Flinn describes a general synchronization process between a set nodes [Fig 3, Ref 31, Ref 32, Ref 34, Ref 35, and Ref 36] including a master clock [Fig. 3, Ref 31], a slave clock [Fig. 3, Ref 32], and nodes serving as a transparent clock [Fig. 3, Ref 34, Ref 35, Ref 36] in a communication network as illustrated in [Fig. 3], while the synchronization process, of claim 31 more specifically involves nodes of a cellular network such as a base station and a UE, the UE functioning as a relaying/forwarding node.  	
 	Despite these differences similar features have been seen in other prior art networking features. Bedlin [Fig. 3A] for example discloses a cellular networking structure comprising base stations and mobile stations/UE. Bedlin in [Par. 31] discloses a base station with a clock acting …The coarse time/frequency synchronization allows the UE to synchronize its clock with that of  the eNB. ”).
	Thus it would have been obvious to a person of ordinary skill in the art at the time of filing to further modify Flinn by applying the synchronization feature in a general communication network of Flinn to the specific cellular networking arrangement of Bedlin to thus arrive at wherein the method of claim 31 is performed by a base station and wherein the modified synchronization packet is transmitted to a user equipment to be forwarded to the slave device, in order to provide the benefits of the general synchronization process of Flinn, specifically to the cellular network disclosed by Bedlin.
	

 	In regards to claim(s) 32 and 48, Flinn discloses the method of claim 31, wherein obtaining the first delay time comprises: logging an arrival time of the synchronization packet (See where in [Par. 55] where a timestamp tA is inserted into the synchronization packet, the timestamp tA, indicating the time that the synchronization packet arrived at the transparent clock); determining a scheduling time at which the modified synchronization packet is scheduled to be transmitted to the wireless terminal (See [Par. 56] where a scheduling time, tD, time of departure from the Egress PHY Device for which the modified synchronization packet is scheduled to be transmitted to a terminating device, is determined ); and determining the first delay time as a function of the scheduled time and the arrival time (See equation [Par. 56, Equation (10)] for calculating residence time).


 	In regards to claim(s) 37 and 51, Flinn discloses the method of claim 31, wherein the first delay time further accounts for a processing delay within the first device (See where in [Par. 56] where processing delay, residence time, within a first device, transparent clock is calculated).
	Flinn differs from the method of claim 37, in that Flinn is silent on wherein the first device comprises a base station. Despite these differences, the combined teachings of Flinn in view of Bedlin are believed to arrive at the feature wherein the first device comprises a base station, for the same reasons provided in claim 31, to arrive at the synchronization method comprising a cellular communication system with communication occurring between base station and a wireless terminal

 	In regards to claim 38 and 52, Flinn discloses the method of claim 31, further comprising obtaining a second delay time accounting for a transmission delay between the master clock and a first device, wherein generating the modified synchronization packet comprises modifying the time information to take into account the first delay time and the second delay time (See [Par. 54] where a second delay time is acquired, correction, which accounts for a transmission delay between the master clock and the transparent clock. Also see timestamp, takes into account the first delay time,  ΔtIE  and the second delay, correction).
	Flinn differs from the method of claim 38, in that Flinn is silent on wherein the first device comprises a base station. Despite these differences, the combined teachings of Flinn in view of Bedlin are believed to arrive at the feature wherein the first device comprises a base station, for the same reasons provided in claim 31, to arrive at the synchronization method comprising a cellular communication system with communication occurring between base station and a wireless terminal.

In regards to claim 40, Flinn discloses the method of claim 31, wherein the time information of the synchronization packet comprises a time stamp indicative of an actual time of the master clock at the time of generation of the synchronization packet (Refer to [Par. 54] where, “…the synchronization packet includes a timestamp t1 of transmission by a master clock”).

In regards to claim 54, Flinn discloses the device of claim 47, wherein the modification circuit is adapted to: detect a time stamp indicative of an actual time of the master clock at the time of generation of the synchronization packet (See where in [Par. 54] where the synchronization packet includes a timestamp t1 of transmission by a master clock); and modify the times stamp in response to a determined communication time delay (See where a modified synchronization packet is generated taking into account the first delay time in [Par. 58] synchronization packet with the updated correction).
 are believed to arrive at the feature wherein the device comprises a base station, for the same reasons provided in claim 31, to arrive at the synchronization method comprising a cellular communication system with communication occurring between base station and a wireless terminal.
 	In regards to claim(s) 41, and 55, Flinn discloses the method of the claim 40, wherein updating the time information comprises adding the first delay time to the time stamp(See where a modified synchronization packet is generated taking into account the first delay time in [Par. 58] synchronization packet with the updated correction).
Claim(s) 33 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flinn (US 20130100832 A1) in view of in view of Bedlin (US 2018/0288683) in view of in view of Aitken (US Patent No. 7,539,777).

In regards to claim 33, Flinn is silent on the method of claim 31, wherein transmitting the modified synchronization packet to the wireless terminal comprises transmitting the modified synchronization packet using unicast communication. Despite these differences similar features have been seen in other prior art involving the communication of synchronization signals.
 Aitken for example discloses in [Col. 1, Line(s) 63- Col. 2, Line(s) 13, Fig. 2] where a synchronization signal, received time data is transmitted using a unicast or multicast communication. Thus it would have been obvious to a person of ordinary skill in the art at the time of filing to further modify the synchronization feature suggested by the Flinn with Aitken, by transmitting the modified synchronization packet via unicast communication in order to take advantage of benefits yielded by unicast communications.

In regards to claim 34, Flinn is silent on the method of claim 31, wherein transmitting the modified synchronization packet to the wireless terminal comprises transmitting the modified synchronization packet using broadcast or multicast communication. Despite these differences similar features have been seen in other prior art involving the communication of synchronization signals.
Aitken for example discloses in [Col. 1, Line(s) 63- Col. 2, Line(s) 13, Fig. 2] where a synchronization signal, received time data is transmitted using a unicast or multicast communication. Thus it would have been obvious to a person of ordinary skill in the art at the time of filing to further modify the synchronization feature suggested by the Flinn with Aitken, by transmitting the modified synchronization packet via multicast communication in order to take advantage of benefits yielded by multicast communications.


Claim(s) 35 and 49 /are rejected under 35 U.S.C. 103 as being unpatentable over Flinn (US 20130100832 A1) in view of in view of Bedlin (US 2018/0288683) in view of Aitken (US Patent No. 7,539,777) and further in view of Yoshida (US 20150009798 A1).

In regards to claim(s) 35 and 49, Flinn is silent on the method of claim 34, wherein receiving the synchronization packet comprises detecting the synchronization packet using a deep packet inspection in order to identify the synchronization packet amongst other data packets. Despite these differences similar features have been seen in other prior art involving synchronization. 
Yoshida for example discloses in [Par. 58] where Deep Packet Inspection is performed by examining headers in a packet in order to identify the synchronization packet amongst other data packets ([0058] Upon receiving the synchronization message, the OFS 21 checks the header information thereof (step S002). More concretely, the OFS 21 inspects whether or not the received message is a synchronization message to which the specific headers (especially Types 1 and 2 of the Vendor header) shown in FIGS. 5 and 6 are added.). 


Claim(s) 36 and 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flinn (US 20130100832 A1) in view of in view of Bedlin (US 2018/0288683) in view of Peng (US 20100240312 A1).

In regards to claims 36 and 50, Flinn is silent on the method of claim 32, wherein determining the scheduling time comprises obtaining information from a radio resource management of the base station. In regards to use of a cellular communication system comprising a UE and a base station/wireless terminal, the combined teachings of Flinn view of Bedlin are believed to arrive at said feature for the same reasons provided in regards to claim 31. In regards to the feature where determining the scheduling time comprises obtaining information from a radio resource management (RRM) of the base station. Similar features have been seen in other prior art involving cellular communications. Peng for example discloses in [Claim 9, Par. 22] determining scheduling time, data transmission time, comprises obtaining information from a radio resource management of a base station, RRM message.
Thus it would have been obvious to further modify the synchronization feature suggested by the combined teachings of Flinn in view of Horneman by including a feature wherein determining the scheduling time comprises obtaining information from a radio resource management of the base station, as similarly seen in Peng in order to provide a benefit of implement the synchronization for the cellular communication system suggested by the combined teachings of Flinn in view of Bedlin.

Claim(s) 39 and 53, is/are rejected under 35 U.S.C. 103 as being unpatentable over Flinn (US 20130100832 A1) in view of in view of Bedlin (US 2018/0288683) in view of  Bin Sediq (US 20160095075 A1).

 	In regards to claims 39 and 53, Flinn discloses the method of claim 31, further comprising obtaining a third delay time accounting for a transmission delay between a first device and a second device, wherein generating the modified synchronization packet comprises modifying the time information to take into account the first delay time and ( See [Par. 60] where a third delay time is acquired, t2 –t1-Δtc1, which accounts for a transmission delay between the master clock and the transparent clock. Also see [Par. 56] where modifying the time information, timestamp, takes into account the first delay time, ΔtIE  ).
 	The synchronization feature of Flinn differs from claim 39, in that Flinn is silent on the transmission delay being between the a base station and the wireless terminal, and in that Flinn is silent on wherein generating the modified synchronization packet comprises modifying the time information to also take into account the third delay time. Despite these differences similar features have been in other prior art involving synchronization. The combined teachings of Flinn in view of Bedlin are believed to arrive at the feature wherein the first device and the second device comprise a base station and wireless terminal respectively, for the same reasons provided in claim 31, to arrive at the synchronization method comprising a cellular communication system with communication occurring between base station and a wireless terminal.
	The combined teachings of Flinn in view of Bedlin further differ from claim 39, in that the combined teachings are silent on wherein generating the modified synchronization packet comprises modifying the time information to take into account the third delay time. Despite these differences similar features have been seen in other prior art involving synchronization in a communication network. Bin Sediq for example discloses in [Par. 13] a feature where a packet i, is modified to take into account third delay time, time from transmission from master clock to slave clock.
	Thus it would have been obvious to a person of ordinary skill in the art at the time of filing to further modify the synchronization feature of Flinn to incorporate a feature wherein generating the modified synchronization packet comprises modifying the time information to take into account the first delay time and the third delay time, in order to provide a benefit of an accurate synchronization signal.


Claim(s) 42, 43, 44,  45, 46 and 58, is/are rejected under 35 U.S.C. 103 as being unpatentable over Flinn (US 20130100832 A1) in view of in view of Bedlin (US 2018/0288683) in view of Bux (US 4539679 A).

In regards to claim(s) 43, 45, and 58, Flinn discloses a method for performing a synchronization communication between a master clock and a slave clock, wherein the communication involves a wireless network comprising a base station and a wireless terminal, the method comprising the wireless terminal: receiving a modified synchronization packet (See [Par. 55] where egress PHY device receives modified synchronization packet, synchronization packet, that is modified by having an arrival timestamp, ta, added to it in [Par. 55]); and forwarding the modified synchronization packet to the slave clock (see where the modified synchronization packet is forwarded to the slave clock in [Par. 57]). 
wherein synchronization communication involves a wireless network comprising a base station and a wireless terminal, (2), Flinn is silent on where the features of claim 43 are performed by a wireless terminal, (3) Flinn is silent on steps of determining if the modified synchronization packet is to be forwarded; and forwarding the modified synchronization packet to the slave clock if the wireless terminal determines the modified synchronization packet is to be forwarded, and (4) Flinn is silent on wherein the slave clock is comprised in an industry device. 
With regards to the feature(s) of (1) and (2), in other words, Flinn describes a general synchronization process between a set nodes [Fig 3, Ref 31, Ref 32, Ref 34, Ref 35, and Ref 36] including a master clock [Fig. 3, Ref 31], a slave clock [Fig. 3, Ref 32], and nodes serving as a transparent clock [Fig. 3, Ref 34, Ref 35, Ref 36] in a communication network as illustrated in [Fig. 3], while the synchronization process, of claim 31 more specifically involves nodes of a cellular network such as a base station and a UE, the UE functioning as a relaying/forwarding node.
 	Despite these differences similar features have been seen in other prior art networking features. Bedlin [Fig. 3A] for example discloses a cellular networking structure comprising base stations and mobile stations/UE. Bedlin in [Par. 31] discloses a base station with a clock acting as a master clock. The master clock by UE(s) to synchronize their own clocks, thus their own clocks being slaved to the timing of the base station’s clock (“  …The coarse time/frequency synchronization allows the UE to synchronize its clock with that of  the eNB. ”).

	The combined teachings of Flinn in view of Bedlin further differ from claim 43, in that the combined teachings fail to suggest determining if the modified synchronization packet is to be forwarded; and forwarding the modified synchronization packet to the slave clock if the wireless terminal determines the modified synchronization packet is to be forwarded. Despites these differences similar features have been seen in other prior art involving synchronization. Bux for example discloses in [Col. 4, Line(s) 18-26] where it is determined if a synchronization packet should be forwarded based on determining on whether or not the synchronization packet, synch information frame, is a retransmission, circulated twice, and in the case where it is determined that the synchronization packet is a retransmission, it is discarded, otherwise it is forwarded.
	Thus it would have been obvious to a person of ordinary skill in the art at the time of filing to further modify the synchronization feature of Flinn, by including a feature where it is determined if a synchronization packet (i.e. modified synchronization packet of Flinn) is to be forwarded, and forwarding the modified synchronization packet to the slave clock if the 

In regards to claim 42, Flinn is silent on the method of claim 31, further comprising dropping the synchronization packet from a current scheduling if the base station determines that the synchronization packet is associated with a retransmission process.
The synchronization feature of Flinn differs from that of claim 42, in that Flinn is (1) silent on wherein synchronization communication involves a wireless network comprising a base station and a wireless terminal, and (3) Flinn is silent on a step further comprising dropping the synchronization packet from a current scheduling if the base station determines that the synchronization packet is associated with a retransmission process.
With regards to the feature(s) of (1), in other words, Flinn describes a general synchronization process between a set nodes [Fig 3, Ref 31, Ref 32, Ref 34, Ref 35, and Ref 36] including a master clock [Fig. 3, Ref 31], a slave clock [Fig. 3, Ref 32], and nodes serving as a transparent clock [Fig. 3, Ref 34, Ref 35, Ref 36] in a communication network as illustrated in [Fig. 3], while the synchronization process, of claim 31 more specifically involves nodes of a cellular network such as a base station and a UE, the UE functioning as a relaying/forwarding node.
 		Despite these differences similar features have been seen in other prior art networking features. Bedlin [Fig. 3A] for example discloses a cellular networking structure comprising base stations and mobile stations/UE. Bedlin in [Par. 31] discloses a base station with a clock acting as a master clock. The master clock by UE(s) to synchronize their own clocks, …The coarse time/frequency synchronization allows the UE to synchronize its clock with that of  the eNB. ”).
	Thus it would have been obvious to a person of ordinary skill in the art at the time of filing to further modify Flinn by applying the synchronization feature in a general communication network of Flinn to the specific cellular networking arrangement of Bedlin to thus arrive at wherein the method of claim 31 is performed by a base station and wherein the modified synchronization packet is transmitted to a user equipment to be forwarded to the slave device, in order to provide the benefits of the general synchronization process of Flinn, specifically to the cellular network disclosed by Bedlin 
	The combined teachings of Flinn in view of Bedlin further differ from claim 42 in that the combined teachings are silent on dropping the synchronization packet from a current scheduling if the base station determines that the synchronization packet is associated with a retransmission process. Despite these differences similar features have been seen in other prior art.
Bux for example discloses in [Col. 4, Line(s) 18-26] where it is determined if a synchronization packet should be forwarded based on determining on whether or not the synchronization packet, synch information frame, is a retransmission, circulated twice, and in the case where it is determined that the synchronization packet is a retransmission, it is discarded, otherwise it is forwarded.

	In regards to claim(s) 44 and 46, Flinn is silent on the method of claim 43, wherein detecting if the modified synchronization packet is to be forwarded comprises: determining if the synchronization packet is associated with a re-transmission; and dropping the synchronization packet so that it is not forwarded to the slave clock if the wireless terminal determines the synchronization packet is associated with the re-transmission.
 	Despites these differences similar features have been seen in other prior art involving synchronization. Bux for example discloses in [Col. 4, Line(s) 18-26] where it is determined if a synchronization packet should be forwarded based on determining on whether or not the synchronization packet, synch information frame, is a retransmission, circulated twice, and in the case where it is determined that the synchronization packet is a retransmission, it is discarded, otherwise it is forwarded.
	Thus it would have been obvious to a person of ordinary skill in the art at the time of filing to further modify the synchronization feature of Flinn, by including a feature where it is determining if the synchronization packet is associated with a re-transmission; and dropping the synchronization packet so that it is not forwarded to the slave clock if the wireless terminal determines the synchronization packet is associated with the re-transmission, as similarly seen in Bux, in order to provide a benefit of efficient communication.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARELL A HAMPTON whose telephone number is (571)270-7162.  The examiner can normally be reached on 9:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 5712723795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TARELL A HAMPTON/Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476